Citation Nr: 1731612	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  06-37 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss for the period from September 16, 1981, to June 13, 2002. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran who served on active duty from June 1942 to November 1945 and who died on February [REDACTED], 2011. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2013, the Board found that an April 1983 Board decision contained clear and unmistakable error in denying the Veteran service connection for bilateral hearing loss.  The effect of the decision was to grant the Veteran service connection for the period between September 16, 1981, to June 13, 2002. 

The December 2013 rating decision issued a non-compensable rating for the Veteran's bilateral hearing loss for that period.  The Appellant filed a notice of disagreement in August 2014, stating the rating should be 30 percent.  In January 2016, a new rating decision granted the Veteran a 10 percent disability rating for bilateral hearing loss during that period.  A statement of the case (SOC) was issued the same month.  The Appellant perfected an appeal to the Board in March 2016 with a VA Form 9.  The issue is now properly before the Board.

The Board notes that additional evidence was submitted in March 2017 with a waiver of initial consideration by the R.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's hearing loss was, at worst, Level C hearing loss in the left ear and Level D hearing loss in the right ear. 

2.  For the Period between December 18, 1987, to July 23, 2000, the Veteran's hearing loss was, at worst, Level IV hearing loss in the left ear and Level VII hearing loss in the right ear.  

3.  For the Period between July 24, 2001, to June 13, 2002, the Veteran's hearing loss was, at worst, Level V hearing loss in the left ear and Level VII hearing loss in the right ear.  


CONCLUSION OF LAW

1.  For the period from September 16, 1981, to July 23, 2000, the criteria for a 20 percent disability rating, but no more, for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 355 (West 1981), 1155 (West 1991), 5107 (West 1991 and 2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (1981; 1991, and 2000).

2.  For the period from July 24, 2001, to June 13, 2002 the criteria for a 30 percent disability rating, but no more, for a bilateral sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 355 (West 1981), 1155 (West 1991), 5107 (West 1991 and 2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (1981; 1991, and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5l03A (West 2014); see 38 C.F.R. § 3.159 (2016). VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The appeal for a higher initial disability rating for the service-connected bilateral sensorineural hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the VA and private medical records are in the claims file.  The Veteran's service treatment records have been established as lost by VA.  Due efforts have been made to obtain them, but they were identified as having likely been lost in a fire.  VA has obtained alternative records including military personnel records and lay statements from the Veteran's acquaintances from the period.  Further, as this appeal is related to the proper rating to be assigned from September 1981 to June 2002, the specific findings in records preceding that period by nearly four decades have no reasonable possibility of materially affecting the outcome of the claim.  The Appellant has not identified any other relevant records or evidence that remain outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the increased rating is not related to a current period and such an examination has been rendered impossible by the Veteran's death.  In case where a veteran has died, the VCAA still requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

The Appellant has stated through her attorney that a retrospective opinion is required in this instance because there are not contemporaneous examination findings with regard to the Veteran's bilateral hearing loss.  However, subsequent to that statement, the Appellant provided copies of audiograms that were contemporaneous to the period on appeal.  Thus, such a retrospective opinion is not necessary to substantiate the Appellant's claim, and VA has no duty to obtain one. 

The Appellant has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.


	(CONTINUED ON NEXT PAGE)




Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The schedular criteria for hearing loss that were in effect at the beginning of the rating period on appeal were substantially amended effective, December 18, 1987.  See  53 Fed. Reg. 44117 (Nov. 18, 1987).  Additionally, effective June 10, 1999, an alternative criteria was added, under which a hearing loss disability could be rated if certain preconditions were met.  See 64 Fed. Reg. 25202 (May 11, 1999).  As such, the Veteran's claim must be considered under these additional sets of criteria.  When the law governing a claimant's disability rating changes while on appeal, the claimant is entitled to have his claim considered under both sets of criteria to determine which set is more favorable, and to be rated under the more favorable rating.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, two schedules of rating criteria and the alternative criteria are applicable to this appeal.  The prior versions of the schedular rating criteria will be applied for the entire appeal period (i.e. from September 16, 1981, to the present, and December 18, 1987 to present).  The changed versions of the criteria will be applied only from their effective dates.

At the beginning of the period on appeal, hearing loss ratings were based upon the results of controlled speech reception tests.  38 C.F.R. § 4.85 (1981).  A letter, A through F, designating the severity of hearing loss was assigned to each ear based upon those results.  Id.  The letter was determined by using the average pure tone decibel loss for the frequencies from 500, 1000, and 2000 hertz (HZ) and the percentage of speech discrimination using table IV.  Id.  If speech discrimination results were not available, then table V would be used to assign a letter designation.  A rating evaluation would be found from intersecting the hearing designations for both ears on table V.  Id.

Effective December 18, 1987, the rating criteria was revised to include hearing loss at higher frequencies.  Under the new criteria, a roman numeral, I through XI, designating the severity of hearing loss was assigned to each ear based upon the result of a controlled speech discrimination and puretone audiometry testing.  38 C.F.R. § 4.85 (1988).  The Roman numeral was determined by using the average puretone decibel loss for the frequencies 1000, 2000, 3000, and 4000 HZ and the percentage of the speech discrimination using table VI.  Id.; 53 Fed. Reg. 44117 (Nov. 18, 1987).  If speech discrimination results were not available, the table VIa would be used to assign a roman numeral designation.  Id.  A rating evaluation was would be found from intersecting the hearing designations for both ears on table VII.  Id. Table VIa provides numeric designations based solely on puretone averages and is for application only when the Chief of the Audiology Clinic certifies that language difficulties or inconsistent speech audiometry scores make the use of both puretone average and speech discrimination inappropriate.  § 4.85(c).

Effective June 10, 1999, a new regulation, 38 C.F.R. § 4.86, was added to alternatively rate exceptional hearing loss patterns.  This new provision provided that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2000).  The provisions of 38 C.F.R. § 4.86 (b)(2000) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(c) provides that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.

Analysis

Here, the Appellant has stated that the Veteran's bilateral hearing loss disability for the period between September 16, 1981, to June 13, 2002, should be rated at 30 percent.  There were two substantive changes to the regulations during that range, which divides the analysis into three periods of time. 


September 16, 1981 to December 17, 1987

At the time of the Veteran's claim VA did not perform a VA examination, however, the Appellant has provided a copy of the audiogram completed on October 13, 1981.  The Board recognizes that the application of Table VIa generally requires certification that the use of speech discrimination test is inappropriate is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  In light of fact that the audiometric testing which has been submitted with regard to the period on appeal is the only evidence now available to address the claim and also with consideration of the statements of the appellant with regard to the significant hearing difficulties the Veteran had during his lifetime, including during the period under appeal, the Board will resolve any doubt in the Veteran's favor and consider the application of Table Via in determining whether higher ratings are warranted.   



	(CONTINUED ON NEXT PAGE)




The examination showed the following puretone thresholds, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
75
80
80
LEFT
45
45
65
N/A
70

The average of puretone thresholds at 500, 1000, and 2000 HZ was 60 dB in the right ear and 51.67 dB in the left ear.  The copy of the audiogram provided does not show any speech discrimination scores for either ear.  The Board notes that while a complete copy of the audiogram was not submitted, its results are consistent with the results described in an October 1981 letter written by the Veteran's audiologist Dr. D.  Therefore, the Board accepts the audiogram's authenticity. 

Since the results do not contain speech discrimination scores, the corresponding hearing loss levels are derived by using table VII. 38 C.F.R. § 4.85 (1981).  The hearing loss in the right ear corresponds with the level D designation as the average is not more than 79 and no puretone threshold at the 500, 1000, and 2000 HZ levels was above 90 dB.  The hearing loss in the left ear corresponds with the level C designation as the average is not more than 57 dB and no puretone threshold at the 500, 1000, and 2000 HZ levels was above 70 dB.  

A hearing loss disability at level D in the poorer ear and level C in the other ear corresponds to a 20 percent rating prior to December 18, 1987.  38 C.F.R. § 4.85, table VII (1981). 




December 18 1987 to June 10, 1999

Effective December 18, 1987, hearing loss was rated under the new criteria.  Using the audiogram noted above, the average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 73.75 dB in the right ear and 60 dB in the left ear.  

Since speech discrimination scores were not associated with the October 1981 testing, the level of hearing impairment is derived from Table, VIa.  38 C.F.R. § 4.85 (1988).  The hearing impairment levels correspond to Level VI hearing loss in the right ear and Level IV hearing loss in the left ear.  Intersecting Levels I and II under Table VII results in a 20 percent rating.  Id.

The record also contains the results from private audiological testing conducted in March 1988.  The testing showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
75
70
80
LEFT
15
40
60
60
70

Since either the regulations in place prior to December 1987 or those after can be applied in rating the Veteran's hearing loss disability, the analysis will first rate disability on the pre-December 1987 regulations.

The average of puretone thresholds at 500, 1000, and 2000 HZ was 46.7 dB in the right ear and 40 dB in the left ear. The testing also indicated a speech discrimination score of 72 percent in the right ear and 76 percent in the left ear.  The hearing loss in the right ear corresponds to the level D designation.  The hearing loss in the left ear corresponds with the level C designation.  A hearing loss disability at level D in the poorer ear and level C in the other ear corresponds to a 20 percent rating.  38 C.F.R. § 4.85, table VII (1981)

Under the newer regulation the average of the puretone thresholds at higher frequencies is considered.  The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 67.5 dB in the right ear and 57.5 dB in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  The Board notes that the thresholds measured at the 3000 Hz level are from bone conductivity testing, as air pressure testing results were not available at that level.  Excluding the results at the 3000 Hz level results in a lower average, but does not change the resulting hearing impairment levels. 

The hearing impairment levels correspond to Level VI hearing loss in the right ear and Level IV hearing loss in the left ear under table VI.  Intersecting Levels I and II under Table VII results in a 20 percent rating.

Therefore under either set of regulations the resulting impairment is the same, 20 percent.

The record also contains the results from VA audiological testing conducted in June 1988.  The testing showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
70
70
80
LEFT
15
30
55
N/A
60

With respect to the pre-December 1987 regulations the pertinent results follow.  The average of puretone thresholds at 500, 1000, and 2000 HZ was 46.67 dB in the right ear and 33.33 dB in the left ear.  Speech audiometry revealed speech recognition ability of 62 percent in the right ear and 70 percent in the left ear.  There are two separate speech discrimination scores, the lower of the two are what the Board has indicated. 

The hearing loss in the right ear corresponds to the level D designation.  The hearing loss in the left ear corresponds with the level C designation.  A hearing loss disability at level D in the poorer ear and level C in the other ear corresponds to a 20 percent rating.  38 C.F.R. § 4.85, table VII (1981)

Under the newer regulation the average of the puretone thresholds at higher frequencies is considered.  The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 67.5 dB in the right ear and 48.3 dB in the left ear.  Speech audiometry revealed speech recognition ability of 62 percent in the right ear and 70 percent in the left ear.  

The hearing impairment levels correspond to Level VII hearing loss in the right ear and Level IV hearing loss in the left ear under table VI.  Intersecting Levels VII and IV under table VII results in a 20 percent rating.

Therefore under either set of regulations the resulting impairment is the same, 20 percent.

June 10, 1999 to June 13, 2002

Under the revised tables, the Veterans hearing impairment levels, as indicated by the June 1988 testing, correspond to Level VII hearing loss in the right ear and Level IV hearing loss in the left ear under table VI.  Intersecting Levels VII and IV under Table VII results in a 20 percent rating.  

The added section, 38 C.F.R. § 4.86, which allowed provided alternative ratings for exceptional hearing patterns.  The results of the June 1988 audiological testing did not implicate this new regulation because it did not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear;  thus, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (2000).

The final private audiological examination in the record during the period on appeal is from July 24, 2001.  The testing showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
80
85
90
LEFT
30
50
70
70
75

With respect to the pre-December 1987 regulations the pertinent results follow.  The average of puretone thresholds at 500, 1000, and 2000 HZ was 55 dB in the right ear and 50 dB in the left ear.  The results did not include speech discrimination scores.

Since the results do not contain speech discrimination scores, the corresponding hearing loss level is derived by using table VII. 38 C.F.R. § 4.85 (1981).  The hearing loss in the right ear corresponds with the level D designation as the average is not more than 79 and no puretone threshold at the 500, 1000, and 2000 HZ levels was above 90 dB.  There hearing loss in the left ear corresponds with the level C designation as the average is not more than 57 dB and no puretone threshold at the 500, 1000, and 2000 HZ levels was above 70 dB.  

The hearing loss in the right ear corresponds to the level D designation.  The hearing loss in the left ear corresponds with the level C designation.  A hearing loss disability at level D in the poorer ear and level C in the other ear corresponds to a 20 percent rating.  38 C.F.R. § 4.85, table VII (1981)

The under the newer regulations the average of the puretone thresholds at higher frequencies is consequential.  The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 78.8 dB in the right ear and 66.3 dB in the left ear.  

Since there are no speech discrimination scores, the corresponding hearing loss levels are derived by using table VIa.  

Using the pre-June 1999 table VIa, the hearing impairment levels correspond to Level VII hearing loss in the right ear and Level V hearing loss in the left ear under table VI.  Intersecting Levels VII and IV under Table VII results in a 30 percent rating.

Using the post-June 1999 table VIa, the hearing impairment levels correspond to Level VII hearing loss in the right ear and Level V hearing loss in the left ear under table VI.  Intersecting Levels VII and V under Table VII results in a 30 percent rating.

The results of the audiological testing in the right ear do correspond to the exceptional hearing loss patter identified in 38 C.F.R. § 4.86(a) (2000).  The alternative rating criteria would allow rating using table VI or VIa.  Id.  However, since the audiological testing did not have speech discrimination scores, table VI cannot be used and the resulting hearing impairment level remains the same, Level VII.  

Therefore, prior to the July 24, 2001, examination, all the three sets of regulations the Veteran's bilateral hearing disability results in a 20 percent rating.  However, from July 24, 2001, the oldest set of regulations resulted in a 20 percent rating, but the revised rating tables resulted in a 30 percent rating.  The Board finds that the higher, 30 percent, rating is warranted. 


ORDER

For the period from September 16, 1981 to July 23, 2000, entitlement to a disability rating of 20 percent, but no more, for service connected bilateral hearing loss is granted. 

For the period from July 24, 2001, to June 13, 2002, entitlement to a disability rating of 30 percent, but no more, for service connected bilateral hearing loss is granted. 





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


